Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 1 of 28 PagelD# 2819

 

Hyatt v. Callison RTKL, Inc. Investigation

Mark T. Kilgore, Ph.D., P.E.
Principal Engineer

March 10, 2020

Probe Case No. VA-2019-10-001

Probe Forensic Engineering, LLC

 

 

 
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 2 of 28 PagelD# 2820

Table of Contents

INtrOCUCHHON 0.0... eeeeessesecesssseesescstsucessacsussenecuesessssssssecsesessessescsuesssessesusonecassucscsutacanssecatssceseseaeass 1
Background ......ccceccccsssesssssessessssssesesseesecscsssuccseseeseeuessassusaeeatsussassssesueausesssesssasanesessesasssecensacseare 1
INVESU ATION... cecescssessesessesessesecscsscassscesesesesvesessssessusaseuescessuessenssessesseseessesseacanesesneseensssessaeesnens 2
TNSPeCHION oo. .eeeceeseeeseesesessssnsessesesscsssrssscacsesuesesssesusesseseasessecusseasensesssaessaeseseseasseesessacsesscsecscevseess 9
DiSCUSSION.........csceccsssseesesessesessssessesscsnsseseasesesusscsuesssesucscssuenessesecusataueaesesssseessseaesneaessescavesseecaeees 9
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 3 of 28 PagelD# 2821

Hyatt v. Callison RTKL, Inc. Investigation
Probe Case No. VA-2019-10-001

Introduction

Probe Forensic Engineering, LLC. (Probe) was asked to perform an
investigation and analysis involving the design and layout of a smoke/fire alarm
system in a hotel that allegedly was defective.

A guest at the subject property reportedly sustained hearing damage as a
result of the smoke/fire alarm system being set off by steam from a shower that was
adjacent to the smoke/ fire alarm sensors.

The purpose of Probes’ investigation and analysis was to review the
applicable codes, contracts, and drawings to ascertain the extent to which the
architects’ and its subconsultants designs caused or contributed to the October 22,

2017, nuisance alarm at issue in this matter.

Background

On or about October 21, 2017, Tzann Fang, MD (Plaintiff) and his wife were
guests at the Hyatt Regency Hotel located at 7901 Tysons One Place, Tysons Corner,
Virginia. The subject property was owned by Tysons Corner Hotel Plaza, LLC
(Owner), and was operated by the Hyatt Corporation (Hyatt).

The subject property was designed and constructed under what is known as a
design/bid/build project delivery method, in that the design and construction
aspects of the project are completed by at least two separate parties.

RTKL Associates, Inc. (RTKL) was the architect of record for the design of the

subject property, having been retained by the Owner in February 2010. The general

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 4 of 28 PagelD# 2822

Page 2 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

contractor for the construction of the subject property was Harvey-Cleary Builders

(HCB) of Gaithersburg, MD, under a contract with the Owner. HCB subcontracted

the smoke detectors and fire alarm system portion of the construction project to Helix

Electric (Helix).

Plaintiff claims that while his wife was taking a shower, the fire alarm in the

room mounted on the wall adjacent to the bathroom was activated. As a result of

being exposed to the sound of the fire alarm for a period of approximately 8-10

minutes, the Plaintiff allegedly suffered the onset of Tinnitus.

Investigation

Probes’ investigation included a review of the following written materials:

1.

2.

Complaint, dated September 9, 2019;
Third-party complaint dated September 9, 2019;
Expert reports:

a. Daryl L. Ebersole, P.E., dated January 31, 2020;

b. Associated Acoustics, Inc., dated January 15, 2020;

c. Audiological Associates, Inc., dated November 13, 2019;
Contract between RTKL Associates, Inc. and Tysons Corner Holdings,
LLC, dated February, 2010;

Tysons Hotel Project Manual, dated March 29, 2013, as produced by
RTKL;

Bindings 3, 4, and 5 containing construction drawings as prepared by
RTKL, March 29, 2013;

Drawing index, as prepared by RTKL, dated March 29, 2013;

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 5 of 28 PagelD# 2823

Page 3 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

8.

10.

11.

12.

13.
14.

15.
16.

17.

18.

19.

20.

21.

Contract between Harvey-Cleary Builders and the Owner, dated
February 25, 2013;

Blum Consulting Engineers, Inc. proposal as submitted to RTKL
Associates, dated November 21, 2011;

Subcontract between RTKL and Blum Consulting Engineers, dated
February 15, 2012;

Hyatt Hotels Standard Design Criteria dated March, 2008;

Life Safety Analysis as submitted by Code Consultants, Inc., to RTKL
dated July 12, 2012;

International Building Code 2009 edition (IBC 2009);

NFPA 72, National Fire Alarm and Signaling Code, dated August 22,
2011;

Cut sheet for Simplex 4098-9714 Sensor;

Harvey Cleary Inspection Coordination Meeting Minutes dated August
18, 2014;

RTKL RFI-0527 dated June 18, 2014;

RTKL RFI-527R dated July 16, 2014;

Email from Ron Hunt of Capitol Sprinklers to Sergio Merino of Harvey-
Cleary Builders, dated July 18, 2014;

Email from Hamid Zand of Simplex-Grinnell to Wade Wood of Helix
Electric dated June 19, 2014, 1:20 p.m.;

Email, containing attachment (1’3” separation, 1’0” down from
ceiling), from Jenna Higginbotham of Looney & Associates to Jeff Guy

of Harvey-Cleary Builders dated June 19, 2014, 2:36 p-m.;

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 6 of 28 PagelD# 2824

Page 4 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

22. Email, containing attachment (1’3” separation, 10” down from ceiling),
from Jenna Higginbotham of Looney & Associates to Jeff Guy of
Harvey-Cleary Builders and Kristen Vican of RTKL dated June 19,
2014 at 2:42 p.m.;

23. Email, containing attachment (3’0” separation), from Jenna
Higginbotham of Looney & Associates to Jeff Guy of Harvey-Cleary
Builders and Kristen Vican of RTKL dated June 19, 2014 at 2:44 p.m.;

24. CRTKL09858 (DWB ID5.33 Revision 7, March 5, 2014 Permit Set).

International Building Code 2009 edition

 

e “310.1 Residential Group R. Residential Group R includes, among others, the
use of a building or structure, or a portion thereof, for sleeping purposes when
not classified as an Institutional Group I or when not registered by the
International Residential Code in accordance with Section 101.2. Residential
occupancies shall include the following:

R-1 Residential occupancies containing sleeping units where the
occupants are primarily transient in nature, including: Boarding houses
(transient) Hotels (transient) Motels (transient).”

e “[F] 907.2.10.1 Where required. Single or multiple-station smoke alarms shall
be installed in the locations described in Sections 907.2.10.1.1 through
907.2.10.1.3.”

e “|F] 907.2.10.1.1 Group R-1. Single or multiple-station smoke alarms shall be
installed in all of the following locations in Group R-1: 1. In sleeping areas.”

e “[F] 907.2.11 Single- and multiple-station smoke alarms. Listed single- and

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 7 of 28 PagelD# 2825

Page 5 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

multiple-station smoke alarms complying with UL 217 shall be installed in

accordance with Sections 907.2.11.1 through 907.2.11.4 and NFPA 72.

Life Safety Analysis as submitted by Code Consultants, Inc., to RTKL dated July 12,
2012
e “In addition, single or multiple-station smoke alarms will be installed in each

guestroom in the following locations: Sleeping areas.”

NFPA 72, National Fire Alarm and Signaling Code, dated August 22, 2011

 

e “7.7.1.6 Smoke detectors shall be installed in all areas where required by other
governing laws, codes, or standards or by other parts of this Code.”

e “17.7.3.2.1 Spot-type smoke detectors shall be located on the ceiling or, if ona
sidewall, between the ceiling and 12 in. (00 mm) down from the ceiling to the

top of the detector. 17.7.3.2.2.”

Cut sheet for Simplex 4098-9714 Sensor

 

e “Warning: In most fires, hazardous levels of smoke and toxic gas can build up
before a heat detection device would initiate and alarm. In cases where Life
Safety is a factor, the use of smoke detection is highly recommended.”

e “Sensor locations should be determined after careful consideration of the
physical layout and contents of the area to be protected. Refer to NFPA 72, the

National Fire Alarm and Signaling Code.”

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 8 of 28 PagelD# 2826

Page 6 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

Expert report of Daryl L. Ebersole, P.E.

“Helix Electric failed to install the box for the smoke detector at the location
shown on the drawings. Helix Electric’s failure to follow the design was a
cause of the false activation of the smoke detector in Room 613 at the time of
the incident.”

“Tf Helix Electric had properly located the box in accordance with the
drawings the false alarm activation from steam would have been prevented.”
“The National Electrical Code requires the installer to follow the manufacturer
instructions: Article 110 Requirements for Electrical Installations.... 110.3
Examination, Identification, Installation, and Use of Equipment...(B)
Installation and Use. Listed or labeled equipment shall be installed and used
in accordance with any instructions included in the listing or labeling.”
“Helix Electric’s failure to follow manufacturer instructions was a violation of
the National Electrical Code.”

“Helix Electric failed to follow the requirements of the National Fire
Protection Association NFPA 72 and this was a cause of the false alarm

activation of the smoke detector in Room 613 at the time of the incident.”

Contract between RTKL Associates, Inc. and Tysons Corner Holdings, LLC, dated

February 2010

“2.8 Construction Means, Methods and Safety: Save and except if the
Architect or a Subconsultant is demonstrated to have breached an express
obligation of this Agreement, violated an Applicable Law, been guilty of

willful misconduct or violated the standard of care set forth in Section 1.3 and

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 9 of 28 PagelD# 2827

Page 7 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

then only to the extent of such breach, willful misconduct or violation,
Architect shall have no responsibility or liability with regard to, and
Contractor and the Separate Contractors shall be solely responsible for all
selections (other than those selections expressly dictated by Architect or the
Subconsultants in the Design Documents) of and all supervision,
implementation and enforcement relating to, construction means, methods,
sequences, techniques, procedures or related matters involving health and

safety of persons or protection of property at the Site during construction.

Contract between Harvey-Cleary Builders and the Owner, dated February 25, 2013

“1.2.12 Diagrammatic Portions. Drawings and diagrams for mechanical,
plumbing, electrical, fire sprinkler, fire alarm and low voltage Work shall be
considered as diagrammatic only and shall not be used for any structural
guidance or physical layout. Contractor shall be responsible to provide any
and all numbers and lengths of fittings, wire, conduit, connectors, attachments
or similar materials or devices needed to complete the Wok, without Contract
Adjustment, whether or not they exceed the numbers of pieces or the lengths
indicated by the Drawings. Contractor is solely responsible to carefully plan
and coordinate in advance by means of coordination drawings the installation
of any Work shown diagrammatically so as to make maximum use of the
space available and so as to anticipate and avoid wherever possible conflict
and interferences among such portions of the Work and with other portions of

the Work, including structural members.”

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 10 of 28 PagelD# 2828

Page 8 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

Email from Wade Wood of Helix Electric to Hamid Zand of Simplex-Grinnell
dated June 19, 2014, 12:59 p.m.

e “Hamid, please review attached. The Architect has issued this detail and
wants these devices for the guest rooms located as shown on the attached
sketch. We do not see a problem with these locations meeting all
requirements, But I wanted to have you take a look and see if you know of any
issues with this placement.”

Email from Hamid Zand of Simplex-Grinnell to Wade Wood of Helix Electric
dated June 19, 2014, 1:20 p.m.

e “Wade, it looks fine, per NFPA 13 the minimum distance between sprinkler
head to a device should be at least 3 times the size (width or diameter) of a
device. For instance our smoke detectors are 5.5” diameter which will require
the sprinkler to be at least 15” away to avoid any obstruction to water spray

path.”

Email from Ron Hunt of Capitol Sprinklers to Sergio Merino of Harvey-Cleary
Builders, dated July 18, 2014

“Per our discussion yesterday concerning the location of the sidewall sprinklers in
the guest rooms and their relationship with the smoke detector and the strobe, I have
spoken with Sam Singh Fairfax County and he has determined the following
requirements:

e The sidewall sprinkler must be no closer than 3' from the edge of the smoke
detector. Per our discussion yesterday the sidewall sprinkler cannot be more
than 8'-0" from a wall perpendicular to the wall the sprinkler is mounted on.

He cited the section 8.10.7.1.4 along with the corresponding table and figure.”

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 11 of 28 PagelD# 2829

Page 9 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

Harvey Cleary Inspection Coordination Meeting Minutes dated August 18, 2014
e “1.1 Guest Room Life Safety Device Layout: (8/8/2014) Guest room life safety

device locations. HCB provided photographs (attached) of the typical guest
room life safety device configurations at the guestroom soffit side-walls;
including horn-strobes, sprinkler heads, and smoke detectors. FFX confirmed
that the requirement for adjacent devices be 36” clear from the sprinkler head
horizontally is applicable only to the smoke detector mounted at the same
elevation as the sprinkler head. The horn-strobe, which is located
approximately 9” below the sprinkler head, is permitted to be installed within
this 36” area, as it does not impeded upon the water flow or spray pattern of

the side-wall sprinkler head.”

Facility Inspection

Probe has not conducted any inspection(s) of the subject property. It was
determined by Probe that a review of documents provided by counsel, and others, was
sufficient to provide an opinion within my scope of review. The as-built location of the
subject smoke alarm was documented in an expert report provided to Probe and listed

herein.

Discussion
Role of the Design Professional

To facilitate the design of a building project, architects, engineers, and interior
designers, collectively known as design professionals, utilize their education,

experience, and expertise to produce construction plans that are used by contractors

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 12 of 28 PagelD# 2830

Page 10 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

in the course of constructing said project. Construction plans/ drawings, as prepared
by the design professional, are expected to address the following, and as stipulated
contractually:
1. Owners’ wishes regarding form and function
2. Building and other code requirements for the locality in which the project is
located
3. Owners’ budget requirements
4, Direction to subconsultants and contractors for the design and construction of
embedded systems
As the architect of record is typically the first contact for the design of a building
project, they take the lead in managing the design of the building. As such, the
architect is in overall charge of every aspect of the building design. This does not
mean that the architect designs every system of a building project. Sub-consultants
possessing the requisite skills for the design of the various systems are retained by
the architect. Sub-consultants typically include:
e Civil Engineers
e Structural Engineers
e Electrical Engineers
e Fire protection engineers
e Interior designers
e Lighting designers
The architect will coordinate the work of the sub-consultants so that the work
of all of the sub-consultants complement each other. A sub-consultant is expected to

produce a design of their respective system(s) that is compliance with adopted codes

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 13 of 28 PagelD# 2831

Page 11 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

and accepted standards governing the design and construction of buildings located
within the jurisdiction where the project is located. Of added note, a sub-consultant
to an architect, as described herein, within the confines of a design/bid/build
delivery method, does not provide materials or labor to fabricate or install the
systems that are designed under their agreement with an architect.

RTKL provided diagrammatic drawings that depicted placement of the
fire/smoke alarm components within the guest rooms. Diagrammatic drawings, as
produced by an architect, are not intended to direct the general contractor or
subcontractors as to the final placement or orientation of any specific MEP system
component. The general contractor, in concert with MEP subcontractors, utilizing
adopted codes and standards, and final approval of the building official, will
coordinate the final placement/ orientation of components contained in smoke/ fire
alarm systems.

In as much as RTKL was responsible for the coordination of the sub-
consultants, RTKL was not contractually obligated, under a design/bid/build project
delivery method, to direct the means and methods of HCB. Additionally, per its’
contract with HCB, RTKL was not responsible for the final placement of the fire
sprinklers or smoke detectors. The coordination of MEP components, including the
fire alarm and smoke detectors in both rough and final stages is the responsibility of
the general contractor, in accepted construction practice, and in this matter,
contractually.

The subject property, having an occupancy classification of hotel, transient,
was of R-1 occupancy, per the 2009 IBC. As such, the IBC 2009 required the subject

property to contain either single or multiple-station smoke alarms in the sleeping

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 14 of 28 PagelD# 2832

Page 12 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

areas. Additionally, Code Consultants, Inc. (CCI), a sub-consultant retained by RTKL
directed that smoke detectors would be installed in the sleeping areas of the subject
property, in compliance with the IBC 2009, and by reference within IBC 2009, NFPA
72.

Smoke Detector Placement

The depiction of the placement of mechanical, electrical, and plumbing (MEP)
components in construction drawings generated by the architect are non-binding on
the contractor. Many factors direct the final positioning of MEP components
including interference with architectural, structural, and other MEP components. The
coordination of the final positioning of the MEP components is the responsibility of
the general contractor.

During the course of design/construction of the subject property, RTKL,
through its interior designer, Looney & Associates, provided drawings for proposed
locations of the smoke detector. In the normal course of communicating these design
intentions among the parties responsible for determining the final placement of the
smoke detectors, more particularly Simplex-Grinnell, as the fire alarm design/build
subcontractor to Helix Electric, and after careful consideration as to the placement of
the fire/smoke alarm components, a consensus was reached that the location of the
smoke detector(s), as provided by RTKL and directed by Simplex-Grinnell, was in
compliance with the requirements of all applicable codes, including NFPA 72. As
such, RTKL was relying on the MEP subcontractors to determine final placement of
the smoke detectors, which was a contractual requirement. As Simplex-Grinnell was
the design-build subcontractor for the fire/smoke alarm components, they possessed

the most knowledge as to the proper positioning of the aforesaid components.

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 15 of 28 PagelD# 2833

Page 13 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

Per the contract between HCB and Hyatt, “Drawings and diagrams for
mechanical, plumbing, electrical, fire sprinkler, fire alarm and low voltage Work shall be
considered as diagrammatic only and shall not be used for any structural guidance or physical
layout.”

In the construction process, more specifically the fabrication and installation of
the mechanical, electrical, and plumbing systems (MEP), plumbing drain, waste, and
vent (DWV) are installed first, due to the necessity of draining by gravity; fire
protection systems follow, due to the relatively large dimensions of the fire
protection mains; mechanical systems such as heating, ventilating, and air
conditioning (HVAC), followed by the electrical system conduits and cable runs, due
to their relative flexibility. The coordination of said systems is the responsibility of
the general contractor.

The process of determining final placement of MEP components involves the
use of sketches, which will propose a location, subject to coordination with all
affected parties. These sketches are transmitted to said parties through a request for
information (RFI). Any determination by the appropriate design professional will be
transmitted back to the originator of the RFI for implementation into the project,
subject to applicable codes and standards as adopted in the locality in which the
project is being constructed, and by default superseding the drawings as prepared by
the architect.

At the subject property, HCB issued RFI 527 requesting clarification of the
placement of the fire/smoke alarm system components in the guest rooms. To that,
RTKL, through its’ interior designer Looney & Associates, issued RFI 527R, and

drawing DWG ID5.32 indicating specific locations for the positioning of the

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 16 of 28 PagelD# 2834

Page 14 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

fire/smoke alarm components. In fact, the final placement/ positioning of the smoke

detectors in the guest rooms were dictated by the Fairfax County, Virginia Building

Official.

Conclusions

Based on the review of written materials as listed, Probe is able to conclude

the following, to a reasonable degree of engineering certainty:

1.
2.

RT'KL was the architect of record for the design of the subject property;
The building code, as adopted by Fairfax County, VA, at the time of the

design stage, was the International Building Code 2009 edition;

' The IBC 2009 edition dictated that the design of the subject property

includes smoke detectors in the guest rooms;

The IBC 2009 edition referenced NFPA 72 for the location of the smoke
detectors;

The proposed final placement of the smoke detector(s) was provided by
Helix Electric, Simplex-Grinnell, and Harvey-Cleary Builders;

The Fairfax County, Virginia Building Official dictated the final
placement of the smoke detectors at the subject property;

The placement of the smoke detectors at the subject property was in
compliance with the directive of the Fairfax County, Virginia Building
Official;

The smoke detectors were installed in compliance with the tenets of
NFPA 72 regarding placement;

RTKL was not contractually obligated to coordinate the installation and

final placement of the smoke detectors;

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 17 of 28 PagelD# 2835

Page 15 Hyatt v. RTKL Investigation - Probe Case No. VA-2019-10-001

10. RTKL was not contractually obligated to dictate construction means
and methods at the subject property;

11. HCB was responsible for the coordination and installation of the fire
sprinklers, fire alarm components, and smoke detectors;

12. There was no evidence to substantiate the claim of Daryl L. Ebersole,
P.E., that the placement of the smoke detector was the causation of the
reported activation of the smoke detector;

13. The design of the subject property, regarding smoke detector
placement, was not the causation of the smoke detector activation as

reported by the Plaintiff.

Probe reserves the right to amend this report should additional material become
available. If there are any questions about the content of this report, or if new

information becomes available, please contact our offices.

Submitted by:

Mark T. Kilgore, Ph.D., P.E.
Principal Engineer

Probe Forensic Engineering, LLC
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 18 of 28 PagelD# 2836

3161 Scenic Oaks Drive, Jacksonville, Florida(770) 318-5208 | mtkilgore@probeforensics.com

CURRICULUM VITAE
MARK T. KILGORE, Ph.D., P.E.

Senior Structural /Civil Engineer

Academic Background

Ph.D., Construction Management, University of Florida, August 2016

Master of Engineering, Civil Engineering, University of Florida, 2014

M.S., Building Construction Management Southern Polytechnic State University, 1997
B.S., Mechanical Engineering, Southern Polytechnic State University, 1992

Registrations

Registered Professional Engineer, State of Florida, License No. 84050

Registered Professional Engineer, State of Delaware, License No. 18578

Registered Professional Engineer, State of North Carolina, License No. 045557
Registered Professional Engineer, State of New York, License No. 089416

Registered Professional Engineer, State of Georgia, License No. 036729

Registered Professional Engineer, State of Texas, License No. 112188

Registered Professional Engineer, State of Maryland, License No. 44206

Registered Professional Engineer, Commonwealth of Pennsylvania, License No. PE081408
Registered Professional Engineer, Commonwealth of Virginia, License No. 0402052461
Registered Professional Engineer, State of South Carolina, License No. 32628
Registered Professional Engineer, State of West Virginia, License No. 021439
Registered Professional Engineer, State of Mississippi, License No. 26819

Qualifications

National Registration with the Council of Examiners for Engineering and Surveying (NCEES)
Licensed Electrical Contractor, License No. ER101665

Certified Building Contractor, License No. CBC1252269

OSHA 29 CFR 1910.146 — Permit & Non-permit Confined Space Entry Training, September 2014

Professional Work History

Probe Forensic Engineering, LLC October 2018-present

Senior Structural/Civil Engineer, CED Technologies Inc., 2012 - 2018
Structural Engineer, Aerotek Services / Garver Engineers, Summer 2012
Visiting Assistant Professor, Mississippi State University, 2011 - 2012
Lecturer — Construction Management, University of Tennessee, 2009 - 2011
Principal Engineer, Herrera Construction Company, 2007 - 2010

Principal, The Kilgore Company, LLC, 1988 - 2007

Areas of Expertise

Civil Engineering Mechanical Engineering

Structural Engineering Failure Analysis

Construction Site Safety / OSHA Strength of Materials

Construction Contracting and Management Concrete Behavior

Construction Scheduling and Estimating Wind / Water Damage Assessments

BY PROVIDING THIS CURRICULUM VITAE AND FEE SCHEDULE, PROBE AND ENGINEER DO NOT AUTHORIZE USE OF ENGINEER’S
NAME OR CURRICULUM VITAE AND FORBID IDENTIFYING ENGINEER AS A POTENTIAL OR ACTUAL EXPERT WITNESS IN ANY
JUDICIAL PROCEEDING, WITHOUT EXPRESS WRITTEN AUTHORIZATION AND EXECUTION OF A RETAINER AGREEMENT WITH
PROBE FORENSIC ENGINEERING, LLC

Page 1 of 3
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 19 of 28 PagelD# 2837

3161 Scenic Oaks Drive, Jacksonville, Florida(770) 318-5208 mtkilgore@probeforensics.com

Building Systems Design and Analysis (MEP) Building Science

Building Information Modeling (BIM) Foundations

Electrical Construction Electrical Power Distribution System Design
CURRICULUM VITAE

MARK T. KILGORE, Ph.D., P.E.

Senior Structural / Civil Engineer

Professional Societies

Georgia Construction Industry Licensing Board

Florida Department of Business and Professional Regulation
Member, American Society of Civil Engineers (ASCE)

Professional Honors
University of Florida, Rinker School of Building Construction, Rinker Scholar

BY PROVIDING THIS CURRICULUM VITAE AND FEE SCHEDULE, PROBE AND ENGINEER DO NOT AUTHORIZE USE OF ENGINEER'S
NAME OR CURRICULUM VITAE AND FORBID IDENTIFYING ENGINEER AS A POTENTIAL OR ACTUAL EXPERT WITNESS IN ANY
JUDICIAL PROCEEDING, WITHOUT EXPRESS WRITTEN AUTHORIZATION AND EXECUTION OF A RETAINER AGREEMENT WITH
PROBE FORENSIC ENGINEERING, LLC

Page 2 of 3
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 20 of 28 PagelD# 2838

3161 Scenic Oaks Drive, Jacksonville, Florida(770) 318-5208 mtkilgore@probeforensics.com

FEE SCHEDULE
Effective October 2018

MARK T. KILGORE, Ph.D., P.E.
Senior Structural / Civil / Engineer
$345.00 per hour
Time
Engineering time is billed at the same rate for all services including research, review, analysis, testing,
inspections, depositions, trial, testimony and travel. There are no charges or administrative fees for
opening or maintaining case files.

Expenses

Normal expenses and costs will be charged to the case. These include:

Mileage $0.64 per mile
Digital Photographic and CD $0.38 per photograph
Laboratory Usage Fee At cost

Special Equipment for Testing At cost

Testing Materials At cost

Travel At cost

Hotel, Meals, etc. At cost

Materials and/or other specified expenditures that are required to the case will be charged at cost. Items
purchased that are retained by PROBE and usable in other cases will not be charged.

Activities are billed monthly. All balances are due upon receipt of invoice. Rates are subject to change
without notice. Unpaid bills are charged a service fee of 1 % % per month for unpaid balances.

Probe reserves the right to require a retainer. This retainer is a forward payment of future services for
which the client has contracted, retained and agreed upon the engineer’s billable rates and expenses.

The receipt of the signed Client Letter of Agreement (LOA) or case file material received by Probe
indicates the acceptance of rates and terms and conditions of the LOA.

If there is a question about any item on our fee schedule, please call to discuss your concern. Our
ultimate goal is to provide you with the highest level of service possible.

BY PROVIDING THIS CURRICULUM VITAE AND FEE SCHEDULE, PROBE AND ENGINEER DO NOT AUTHORIZE USE OF ENGINEER'S
NAME OR CURRICULUM VITAE AND FORBID IDENTIFYING ENGINEER AS A POTENTIAL OR ACTUAL EXPERT WITNESS IN ANY
JUDICIAL PROCEEDING, WITHOUT EXPRESS WRITTEN AUTHORIZATION AND EXECUTION OF A RETAINER AGREEMENT WITH
PROBE FORENSIC ENGINEERING, LLC

Page 3 of 3
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 21 of 28 PagelD# 2839

Mark T. Kilgore, Ph.D., P.E.

Principal Publications and presentations

Kilgore, Mark T., “Building Information Modeling: Generating, Reviewing and
Communicating the Expectations of the Client, Designer and Constructor’; Dissertation,
Rinker School of Construction, University of Florida (2016)

Kilgore, Mark T., “Building Information Modeling: It’s Here, Are You Ready for It?”
Litigation Management Magazine, Fall 2014, pp. 26-27

Kilgore, Mark T., Subcontractors: Friend or foe? Walking the fine line between asking, directing,
cajoling and demanding; American Society for Engineering Management; October 2011

Kilgore, Mark T., “Embodied Energy, Utilize or Waste”; Techniques and considerations for the
re-use of existing structural, civil and other building components and systems.
American Society for Engineering Management; October 2011
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 22 of 28 PagelD# 2840

240, abeg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

uosuyor
EYIOSUd ‘A UOHEISIUILUPY Jel]
Aysujwey eieqieg eiBioay ‘uojueg Bulsnoy jeiape4 uolisodaq S00Zz
syeg
epuouy ‘A UOles}SIUILUpPYy Jel L
Aysuiwey eiequeg e1Bloey ‘ayjiaAsuayeD BulsnoH |elape uonisodag 700Z
OTT ‘Aujeydsoy ayiasyun} jeu
sapls Ayjout eweqely ‘ai|IAS}uNH ‘A ‘OU] ‘SMeT PUB UOWSyUl uonisodaq v00Z
dnosgy AyjeydsoyH uayiy
Jayeg ued euljoreD YNoS ‘uayly | ‘A ‘Ou] ‘SMe pue UOPOyUIY uoljisodaq €002
sul6bBnH
ueu}eUuOr ‘A UO!}ed}SIUILUpY
Aysuiwey eiequeg eIBioay ‘aijiasuepy Bulsnoy jerepe uoljisodaq Z00Z
eIBloay ‘Ayunoy
SIWeH JO yueg jeuOHeN jel]
SUIMEH ejewWwed elBioas ‘ayjiAsueBboy }SJJ4 “A ONysuog ejawegd uoijisodaq S661
sJopjing Jel
uMOoJg “AA Gog eIBioay ‘aiasejGnoq Jayemuley “A Jab6uiig uoljsodeg G66L
eibioay SOWOH PUeIIS\\
JOBYIUWUED II ‘O|IAQDUBIME] UYOr “A Ul|PS| WEIIIIAA uolyisodaq 8861
‘oul ‘JUsLUdOjaANq
UOSIINA SAWeUD elBioay ‘osoqsauor }YyBluy ‘A SUIMUYY uolisodaq 8861
euyorea AjlsudAluf) UOSWA|D
pues preuog yjnos ‘uoswa|D ‘A S}ONPOJd JUOWOIS//Y uoiisodaq 9861
jew)
Aausoyy "ON }890q uoles07] ney aL aseg j/uolisodag 9}eq

 

}sI7] UoNIsodaq pue jel)
"Aid “C'd ‘a06y “1 we

 
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 23 of 28 PagelD# 2841

 

 

 

 

 

 

 

 

240 z96eY
UOISIAIG eye"
dT 696100 IND elquinjog ‘SBUIPIOH 39043S WOOLZ] | SE00L ON
‘JatUjed Y UoJWOY | ‘uodeg] WO ELOZ ON JO JOUISIQ 94} JO} BA dT JOOS WOOLZIIAVA| esed Gao
UO}WOYL “) BIOL}E¢] UOHOY IIAID | HNOD Jouedns 2} u| SdUlH ‘A AayoIq “9 uAgoy | _uonisodeq | #LOZ/LZ/L
UOISIAIG
661600 AID BIquinjo5 L'@S86 ON
SOWILUBS Y UEaMOg ‘souUlwWeS | YD ZLOZ ‘ON JO JONYSIG au} JO ‘oul ‘dnosg oujoejq | aseg gaa
uosuyor useueer uonoy IAIN | YWNOD Jovedns ay} uy Buoy ‘A Souor UBLUION uoiysodaq | rLOz-eh-1
Ayuno4y
Vid 1HO| 9829 MAN JO} pue L'6ZS6 “ON
‘aoseed 9 ydesor ‘Ala4 | |LZZ-LL-OLLN Ul sleMe|aq jo a}e}S uoljeJodioDd suojs eusujy| esey G39
BOIe8q *y Weqoy “ON 'V'O | 94}JO WNOD JoUadns | “A ‘OU] ‘UOWOH “Yq ‘A Sle, uoiisodeq | €L0Z-ZL-OL
OTT ‘IA ‘sayeisossy
Ayunog xessng oUeI}Y UBSDO “A WWNYOS
O71 S4u}| 40} pue ul suemejag ‘M Heqoy ‘A uoelossy | |7Z26 ‘ON
| ‘eu0j8q @ UeBOT] 110-80-OZ1S JO a}e}S OY} JO} WiNIUIWOPUOCD }demspuljA Jo| aseg G3d
SUC "4 BUO}IA ‘ON “VW'O | HNOD Jouedng ayy ul | suaUMO yIUN Jo jIouNoD ay, | uUoNIsodeq]| ¢10z-1z-9
UOISIAIG UJa}SeF OlYO
Wd1°09 ZOLL | 40 JOLSIG WaYyNoS ‘1€] L'89816 “ON
Japky 9 upjsey ‘oouezeyy ADLL:Z'ON | BUR JOJ WNOD JoUNSIG | 48 ‘O1YO ‘aIIIAMOA Jo abe|NIA | eased Gad
S19JJO}S "H Wagoy UONOY IID | Sa}e}S payur ayy ul aul ‘A olznqid 1 ojebuy | uonisodeq | _¢10z-0z-¢
SO}EJS poyun
elaAy Waqoy epuol ‘ajjlIAuosyoer "A UOHONIJSUOD CJAWaH uolyisodag Z00Z
Jel)
Aauloyy “ON }9490G uol]je307 FINOD ol] 9seg j/uonisodag 93eq

 

 

 

 

 

 

SI] uoHIsodaq pue jeu
Ad “C'Ud ‘aobyy “L wey

 
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 24 of 28 PagelD# 2842

 

 

 

 

 

Z4jo¢ ebeq
‘|e yo ‘Auedwiod 91}99/5
JOPELYIS 'F |9Z}!H pugley | dojiH “A ueWOOy| Uaayjey L'9666 “ON
‘uedsudsald JO S8dI¥O MET] 1O ZS8E00-E1 ‘AyunOD siownyeg pue (joey siiog pue nei | oseg gad
Japesiyos “y sej6nog | -O-€0 -ON WO | 40} UNOD YNoID 984} UY SeWOY] O/S/e WE a}e}S uonisodeq | LOZ/Ez/Z
‘Ou ‘OOe]y
Ssnid jeAoy “A OZUNI, BIGEGg
9 JOJIA O/s/e "OD Ayensed
pue odl4 Wie4 ayes
aleMe|aq JO PLIsSIG pue uyeyusjneq suaeyy L'6LZ6 ‘ON
uopue’] 9 Aydinyy VOU | ay} JO} UNOD JOUIsIG | YP SoweEL o/sye ‘0D BOUeINSU| | ~|Bsed GAD
uopue7 ‘q Ja60y “CEE-EL ON | SEIS PS}UN 94} U| Sue pue sil aijdwy uowisodeq | LOz/ez/9
ye yo “ou
‘suoloadsu| SwWOH siuueq
“Ul "OD “WSUOD OJeUI}EY
"A SUI AWE q-PAYL
‘UOSUSAS]S 9 UPLUMOG
/ JOB eSSIEND ‘UOSUaAa}S
ayjeuer ‘UBLUMOg SOURIS |
“|e Jo ‘dnoig juswabeuepy
Aemuoy ‘|!lounod seje}sy
VOu-6LL BIEME|9q JO PISIG SUMO | -"/E }8 “OU| “OOSsV L'6€96 “ON
OTT NWeqdweg ZUemMS | -AD-ZLL SON | 9} JO} UNDD JOMNISIG SJIBUMO ‘OPUOD saj}e}sy} esey Gqyd
JojAen ydesor BSED NIAID | —SE}E}S PEP!UF 94} Ul | PUMOL “A eZOUTeY] UUY es!T uosodeq | ¥L0z/9Z/Z
Jel
Aouioyy ‘ON 30990q uoi}e907] NED ay aseg /uoljisodaq ajeg

 

 

 

 

 

 

}sI] UoIsodaq pue jeu
“Ad “C'Ud ‘aobiIy “1 yey

 
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 25 of 28 PagelD# 2843

 

 

 

 

 

 

 

jo obed
JooYbI] *g soe gaq da 92€100 UOISIAI |IAID uoneJodiod | L'60701 ‘ON
‘uosuyor ‘Aauuayoy| ‘Zuooy VO vlLOZ ‘ON BIQUINJOD JO JOLIISIG swajshs pueini ese9 ddd
yooWYybr7 We UOHOY HIAID | 24} JO WNOD JoWedns ‘A UBUMSLULWUIZ Bo{eLWILUA uonisodeq | Sl0z/Z/6
‘oul ‘sayeloossy
Yq pue ‘diod syuelg
S-Lev LES CulloleD YON ‘A Eslalod
-60-AD-HNN USABH BSOY PUL BIDIOg DIJSOAIIS
MON je USAEH MON ‘Ou ‘seyeoossy 9 Yj | | 8977S ‘ON
ueAy J1e|927 S 6€97009 JO PUYSIQ Jeloipnr pue ‘dod ayjueid euljoled 98seD GAD
SEXE}O|\| ELOPIA -60-AO-HNN YNod Jouedns YON ‘A “OUT ‘ON ‘°D uolisodaq GLOZ/L/8
avooe UOISIAIG |IAID
sise|geq 9 Jeybeyjep 8 EACO0E eiquinjod UOHeJOdIOD | L°ZOGOL ON
‘OUBIIINIS ‘UeIOG ‘O1eED9q | AD vLOZ ‘SON JO yOUSIG OY} 4JOJ | Hunoesjuod 15 ‘a Auedwog ese9 dao
MOYsl] *'S Sower uonoy JIAIN | WNOD Jousdns 9y} u| JAMO, I1J}98/4 DEWO}]OY uonlsodeq | SLOZ/P/S
‘Ou ‘OLOa]F
SNjd jeAOY “A OZUNIL eIGEq
9 JOA O/sje ‘OD Ayensed
pue a4 wie aje}S
SIEME|SQ JO JOL}SIG pue uyeyusjneq suaeyy L'6LZ6 ‘ON
uopue 9 Aydinyy VOU |} = 8u} JO} NOD Joujsiq | 9 Sewer o/s/e ‘0D aoUeINSU| eseg ddd
uopue7] °q Je60y “CEE-EL ON | SOLIS PSU Sy} U| Sule pue ail4 asidwZ JEU | GLO?/Ze/L
UeAOUCG] POU }SIG Jelolpne YUIN L'92026 ‘ON
g Jaylem-ashoy ‘Jaanej| COCOLOVOZL ‘oly jo sjeaddy ‘Je 8 “yOueUs “yey essed did
Que] ' | PJEMO} ‘ON “(WD JO HNOD 34} Uj ‘A |e 8 ‘oyWaig “Yy UYyor uonisodsq | SLOZ/OL/L
eld
Aauloyyy "ON }2490q uo}jJe9077 yInNo4 oll esey juonisodag a1eq

 

 

 

 

 

 

JS] uoIsodaq pue jeu,
Ad “C'Ud ‘a0By “1 wey

 
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 26 of 28 PagelD# 2844

2405 96eg
371 ‘Bussasui3uq dsualo04 aqojd

 

 

 

 

 

 

 

 

Ajunod jepuniy LbSZLL “ON

d71 Yos|AA Ayego LSc000 auuy Joy puejey | |e 38 ‘O77 ‘AHedd WOM 68 9seD GAO
e|D “Y ueYyjeuor “9L-AD-20-9 | JO HNOD PND Buy} uy] ‘A ‘|e }@ ‘ppe] Aey elbsoay uolisodaq LL02/9/6

JOoHYbI] *g sjoegqaq a 9ZEL00 UOISIAIC |IAID uol}eJOdloD | L'6070L ON

‘uosuyor ‘Asuuayop| ‘Zuooy VO vlLOZ ‘ON BIQUIN|OD JO JOU\sIq swajsAS puelniy ese9 ddo
ooYbr] Wel UONOY |IAID | 984} JO WNOD Jouedns “A UPUNSWUWUIZ SO}eWLUF EU | LLOC/6/S

‘Ou
eluea|ASUUdd ‘UOHONIJSUOD OF BY] UO

$0 JOU}SIG Ue}seF S,}eN “Ae ye “DUE WSN | L Zbl ON

d71 ZHems ysiq 9EVS-G|L ON OU} JO} UNOD JOUJSIG jodeq awoy ‘A Myy ‘Buno, 8seD de90
YSiUloD UlASY UHV [IAID SE}E}S PSUs) 9Y} U| ueor pue Buno, [amo] UOHEIPSW | ZLLOZ/L L/L

(UOISIAIG

joo) 4BI7 9 sjoegeq d 859900 AID) eiquinjog L v686 ‘ON

‘uosuyor ‘Asuueysyy ‘ZU0COy | WD LOZ VON JO JOUISIG OU} 104 uonesodiog uoyonsyjsuog | aseg Gad
Joysiy ‘¢ Alay UOHOY |IAID | NOD Jouedns au} Uy Jah HOY ‘A BAIOY SUSY uomsodeq | 9L0Z/0Z/6

. Je | L9OSCLL ON

dT] Olseigid 9 HIeIS | €SEEO0-GL-O AD aiownjeg | 38 ‘O77 ‘seluedwiog nounels essed dod
Me}S JOYdOJSUYD | -~Z ON BSED | JOJ WNOD YNIIID ay} U| ‘A ‘Je J@ ‘yYosned ueky uolisodeq | 9LOZ/0Z/r

. JE] L9OSCLL “ON

d11 Olseigid 8 Hels | E€SEE00-Sl-9 Ad asownjeg | 38 ‘O77 ‘setuedwog nose} 8seD dd
MEIS JOYdO}SUYD | -~Z “ON BSED | JO} UNOD NID aU} U| ‘A “|e J@ ‘yOsndd ueky uonisodeq | QLOZ/EL/E

Jel L
Aauloyy ‘ON 38490q uonjes07 noy oll esey juonisodag ajeg

 

 

 

 

 

 

}sI] uosodaq pue jel L
“Ad “O'Ud ‘SOY Lye

 
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 27 of 28 PagelD# 2845

2409 06ed
J71 ‘Bunsauisuy dsuaio4 aqoig

 

‘je J2 “OU ‘sjUeINSUOD

 

 

 

 

 

 

 

 

 

 

 

puejuey jesiuyoe| pue Bureeulbuy | LOSOZl “ON
dnois meq uebey 10 Z9SELL | ‘Ajunog pJeMOH ‘A dnoig) XAV &/q/P 38seD dd
‘bs3 ‘oyauneW ¢ jeeyoiyy -ZL-O-Eb | J0J UNOD YNDIID By} U | ‘OU ‘ssesdxy ajbey ueoWewy uolsodeq | 8LOz/91/8
epioj4 ‘Ajuno4y
JEAN JO-+4 puy
‘VW d ‘UMOIg 9 Ul “WNUID peloipnr L L9vel “ON
peayioow ‘psosjng “YB, 8ZZv00 yUnoy ey | ‘je ye ‘AemyJed je yeduog eseD dso
‘bsy ‘ueBaaD "y edIsser | = -VO-GLOZ-9L | JONNOD WNoUID ay, Uy | ‘A S6eYIA UO}dWeH je SBdIO uoljisodeq | 8LOZ/61/9
epuoly
‘AunNoD pieasig J04
Wid XX-XXXX | Puke ul PINDIID [eloipne L OvveZ ON
‘Jasse/g zaedo7 sayueg -1 19670 yjuae}YBI ey} ‘Je JO ‘uoNONssUuOy esey dad
‘bsq ‘Jajssed “H yuel4 “ED-VL07-GO | JO HNOD PNID Sy} Ul | YeWIa}eAA “A SMOPES/\| YeEO uolsodeq | 8L0z/zz/s
9}004 puejey LLLCOL ON
“ WEl|||M S201O MET ‘AuNog =Alewobyuo €7888 wie|ID | ase GAO
3}004 WEI IIA A-SZ9BTP | JO UNOD YNDID ay} Ul | ULEW JeyeEAA SHpiig / uiqobier Ell | §=S8LOc/6/7
epyoj4 ‘Ajunoy jeang ‘ye 78 ‘Auedwioy uayyony
Joy pue uj YNdID SY] ‘A ‘Sul ‘uoHeIoossy | |'vOGZZ ON
ayaieuar 9g pAog | 5-Ad uOIsIAIG Jeloipne yynoy uy} WINIUILUOPUOD Ja}UBD esed GAd
SISPIYUD JSEYDIW | C8G9-VO-ELO? | JO UNOD WNID Sy} ul | S,UYyOr ‘js }e Binsulusd ay] uonlsodeq | 8L0z/0Z/z
Jel
Aauioyy “ON }04990q uoleso7 yunoy aL eseg juonisodsg ajeq

 

}sI] UolIsodaq pue jeu
“Ad “Ud ‘0b!y Lye

 
Case 3:19-cv-00362-MHL Document 137-2 Filed 03/10/20 Page 28 of 28 PagelD# 2846

1401 36eg
JT) ‘Buiaauigug sIsuai04 aqold

 

 

 

 

 

00-80-8102
eplio|4 ‘Ajunog BplO|-{ YNoS | -14 ‘ON aseg
SpeC-IWelW -}]INDID 4o dnosg uolonsysuoy je}seog SOISUBJO4
eploj4 ‘IWelW ‘Wid LO-Vo | leloipnr yjuane|y ayy] ‘A uoneloossy WuNiUIWOpUuOD aqold
‘aueSSIM B HO9S ‘8109 | -e8zZE0-910Z | JO HNOD YNdID ey} UI anuany sulliod Lozgl | uomlsodaq | 6LOz/Zz/z
00-60-8102
UOISIAIG FCW “ON aseg
waynes = ‘pueAe/y $O|SUSJO4
Dd1-86Se0 |} Jo yUIsSIq ‘UNOD} “ou; ‘UONONsSUOD ypuNS “A aqold
-AO-LV:3 | PASI SeBIS peyUN | O77 ‘semuNWWOD jsey OWY| _UONIsodaq | 81-Z/EL/Z1
AX ‘AIIIAsINOF yyw Ageg uy
Sd ‘Wol\spsON afpnr (gL) useyiyL O71 ‘siauntg | L¥8SZ6 ‘ON
jaseays ‘hanes o9zeo | uoIsiAIq unog] §=pue OTT ‘siapiingsiy sa] aseg dao
‘bs ‘ujaqy "3 uoser “1O-Sb “ON | YNDUID uosiayar | ey eUeYOW puke ey eweYy} uoNisodeq | 810Z/9Z/6
epulo| 4
‘AunoDy sepeq-iweiyy
joj pue ul YNdUID 6'980€Z ‘ON
‘W'd ‘ayjesouer Lo-vO | leloipnr = LL |= Oy} |e. 38 ‘OTT SuONNjos ABsauy | aseg G3aD
9 pAog Mod “y Apuey | -L€6200-210Z | JO WNOD yNUID ay Ul | — pueIg “AQT epuO|4ueW! | uoHIsodeq]| g10z/9/6

 

 

 

 

 

 

\sI] uoNisodaq pue jeu]
Dd “dud ‘a06ily “LL wen

 
